EXHIBIT 10.3

 



NEXEON MEDSYSTEMS INC
2016 Omnibus Incentive Plan
Stock Option Award Agreement



Nexeon MedSystems Inc (the “Company”), pursuant to its 2016 Omnibus Incentive
Plan (the “Plan”), hereby grants an Option to purchase shares of the Company’s
common stock to you, the Participant named below. The terms and conditions of
the Option Award are set forth in this Agreement, consisting of this cover page
and the Option Terms and Conditions on the following pages, and in the Plan
document, a copy of which has been provided to you. Any capitalized term that is
not defined in this Agreement shall have the meaning set forth in the Plan as it
currently exists or as it is amended in the future.

Name of Participant:     Daniel Powell No. of Shares Covered:      220,000 Grant
Date:      June 26, 2017 Exercise Price Per Share:       $1.25 PER OPTION
Expiration Date:     Each Option shall expire 36 months from date of Vesting.
Vesting and Exercise Schedule: The Options are nontransferable and can be
exercised at any time following the date of Vesting. The Options shall vest at
the rate of 6,111 Options per month for a period of 35 months and 6,115 Options
shall vest in the 36th month. Vesting shall commence on the first day of the
month following the Grant Date shown herein above. Effective with the date that
Participant ceases to be an Employee of the Company, or one if its subsidiaries,
all unvested Options shall expire and be of no further force of effect.        

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding your right to purchase shares of
the Company’s common stock pursuant to this Option.

 



PARTICIPANT:   NEXEON MEDSYSTEMS, INC.             /s/ Daniel Powell   By:  /s/
William Rosellini Name: Daniel Powell     William Rosellini, CEO        

 

 

1

 



 

NEXEON MEDSYSTEMS INC
2016 Omnibus Incentive Plan

Option Terms and Conditions

 

 

1.Incentive Stock Option. This Option is intended to be an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), and will be interpreted accordingly. To the extent
that, for any reason, the Option does not qualify as an incentive stock option
under Code Section 422, the Option will be treated as a non-statutory stock
option, subject to the tax consequences applicable to such options.

 

2.Vesting and Exercisability of Option.

 

(a)       Scheduled Vesting. This Option will vest and become exercisable as to
the number of Shares and on the dates specified in the Vesting and Exercise
Schedule on the cover page to this Agreement, so long as your Service to the
Company does not end. The Vesting and Exercise Schedule is cumulative, meaning
that to the extent the Option has not already been exercised and has not expired
or been terminated or cancelled, you or the person otherwise entitled to
exercise the Option as provided in this Agreement may at any time purchase all
or any portion of the Shares subject to the vested portion of the Option.

 

(b)       Accelerated Vesting. Notwithstanding Section 2(a), if and to the
extent this Option is continued, assumed or replaced in connection with a Change
in Control, and if within one year after such Change in Control you experience
an involuntary termination of Service for reasons other than Cause, then this
Option (or any replacement award) shall immediately vest and become exercisable
in full and shall remain exercisable for one year following your termination of
Service. In addition, vesting and exercisability of this Option may be
accelerated during the term of the Option under the circumstances described in
Sections 12(b) and 12(c) of the Plan, and at the discretion of the Committee in
accordance with Section 3(b)(2) of the Plan.

 

3.Expiration. This Option will expire and will no longer be exercisable at
5:00 p.m. Central Time on the earliest of:

 

(a)the expiration date specified on the cover page of this Agreement;

 

(b)upon your termination of Service for Cause;

 

(c)upon the expiration of any applicable period specified in Section 6(e) of the
Plan or Section 2 of this Agreement during which this Option may be exercised
after your termination of Service; or

 

(d)the date (if any) fixed for termination or cancellation of this Option
pursuant to Section 12 of the Plan.

 

4.Service Requirement. Except as otherwise provided in Section 6(e) of the Plan
or Section 2 of this Agreement, this Option may be exercised only while you
continue to provide Service to the Company or any Affiliate, and only if you
have continuously provided such Service since the Grant Date of this Option.

 

5.Exercise of Option. Subject to Section 4, the vested and exercisable portion
of this Option may be exercised in whole or in part at any time during the
Option term by delivering a written notice of exercise to the Company’s Chief
Financial Officer or to such other party as may be designated by such officer,
and by providing for payment of the exercise price of the Shares being acquired
and any related withholding taxes. The notice of exercise must be in a form
approved by the Company and state the number of Shares to be purchased, the
method of payment of the aggregate exercise price and the directions for the
delivery of the Shares to be acquired, and must be signed or otherwise
authenticated by the person exercising the Option. If you are not the person
exercising the Option, the person submitting the notice also must submit
appropriate proof of his/her right to exercise the Option.

 



2

 

 

6.Payment of Exercise Price. When you submit your notice of exercise, you must
include payment of the exercise price of the Shares being purchased through one
or a combination of the following methods:

 

(a)cash (including personal check, cashier’s check or money order);

 

(b)by means of a broker-assisted cashless exercise in which you irrevocably
instruct your broker to deliver proceeds of a sale of all or a portion of the
Shares to be issued pursuant to the exercise to the Company in payment of the
exercise price of such Shares; or

 

(c)by delivery to the Company of Shares (by actual delivery or attestation of
ownership in a form approved by the Company) already owned by you that are not
subject to any security interest and that have an aggregate Fair Market Value on
the date of exercise equal to the exercise price of the Shares being purchased.

 

However, if the Committee determines, in any given circumstance, that payment of
the exercise price with Shares is undesirable for any reason, you will not be
permitted to pay any portion of the exercise price in that manner.

 

7.Tax Consequences. You hereby acknowledge that if any Shares received pursuant
to the exercise of any portion of this Option are sold within two years from the
Grant Date or within one year from the effective date of exercise of this
Option, or if certain other requirements of the Code are not satisfied, such
Shares will be deemed under the Code not to have been acquired by you pursuant
to an “incentive stock option” as defined in the Code. You agree to promptly
notify the Company if you sell any Shares received upon the exercise of this
Option within the time periods specified in the previous sentence. The Company
shall not be liable to you if this Option for any reason is deemed not to be an
“incentive stock option” within the meaning of the Code.

 

8.Delivery of Shares. As soon as practicable after the Company receives the
notice of exercise and payment of the exercise price as provided above, and has
determined that all other conditions to exercise, including compliance with
applicable laws as provided in Section 18(c) of the Plan, have been satisfied,
it shall deliver to the person exercising the Option, in the name of such
person, the Shares being purchased, as evidenced by issuance of a stock
certificate or certificates, electronic delivery of such Shares to a brokerage
account designated by such person, or book-entry registration of such Shares
with the Company’s transfer agent. The Company shall pay any original issue or
transfer taxes with respect to the issue or transfer of the Shares and all fees
and expenses incurred by it in connection therewith. All Shares so issued shall
be fully paid and nonassessable.

 

9.Transfer of Option. During your lifetime, only you (or your guardian or legal
representative in the event of legal incapacity) may exercise this Option. You
may not assign or transfer this Option except for a transfer upon your death in
accordance with your will, by the laws of descent and distribution or pursuant
to a beneficiary designation submitted in accordance with Section 6(d) of the
Plan. The Option held by any such transferee will continue to be subject to the
same terms and conditions that were applicable to the Option immediately prior
to its transfer and may be exercised by such transferee as and to the extent
that the Option has become exercisable and has not terminated in accordance with
the provisions of the Plan and this Agreement.

 

10.No Stockholder Rights Before Exercise. Neither you nor any permitted
transferee of this Option will have any of the rights of a stockholder of the
Company with respect to any Shares subject to this Option until a certificate
evidencing such Shares has been issued, electronic delivery of such Shares has
been made to your designated brokerage account, or an appropriate book entry in
the Company’s stock register has been made. No adjustments shall be made for
dividends or other rights if the applicable record date occurs before your stock
certificate has been issued, electronic delivery of your Shares has been made to
your designated brokerage account, or an appropriate book entry in the Company's
stock register has been made, except as otherwise described in the Plan.

 



3

 

 

11.Governing Plan Document. This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

12.Choice of Law. This Agreement will be interpreted and enforced under the laws
of the state of Nevada (without regard to its conflicts or choice of law
principles).

 

13.Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.

 

14.Other Agreements. You agree that in connection with the exercise of this
Option, you will execute such documents as may be necessary to become a party to
any stockholder, voting or similar agreements as the Company may require.

 

15.Restrictive Legends. The Company may place a legend or legends on any
certificate representing Shares issued upon the exercise of this Option
summarizing transfer and other restrictions to which the Shares may be subject
under applicable securities laws, other provisions of this Agreement, or other
agreements contemplated by Section 14 of this Agreement. You agree that in order
to ensure compliance with the restrictions referred to in this Agreement, the
Company may issue appropriate “stop transfer” instructions to its transfer
agent.

 

16.Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board of Directors of the Company or any committee thereof in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
common stock is then listed. This Agreement may be unilaterally amended by the
Company to comply with any such compensation recovery policy. 

 

17.Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Option Award by electronic means and request your acceptance of
this Agreement by electronic means. You hereby consent to receive all applicable
documentation by electronic delivery and to participate in the Plan through an
on-line (and/or voice activated) system established and maintained by the
Company or the Company’s third-party stock plan administrator.

 

By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.



4

 